UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6846


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

HOWARD HARDY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:95-cr-00156-LMB-2)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Hardy, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Howard    Hardy      appeals   the   district   court's     order

denying his self-styled 18 U.S.C. § 3582(c) (2006) motion for

sentence modification.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm the district court’s

order.   United States v. Hardy, No. 1:95-cr-00156-LMB-2 (E.D.

Va. filed Apr. 22, 2009; entered Apr. 23, 2009).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2